In re Roddy, Lucas; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Ascension, 23rd Judicial District Court Div. D, No. 14222; to the Court of Appeal, First Circuit, No. 2010 KW 0707.
Denied. In the event that relator seeks documents under the Public Records Law, he must first address his request to the records’ custodians. R.S. 44:31 et seq.; State ex rel. Shelton v. State, 00-1901 (La.9/14/01), 796 So.2d 672; State ex rel. McKnight v. State, 98-2258 (La.App. 1 Cir. 12/3/98), 742 So.2d 894.